


110 HR 431 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 431
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  residents of Puerto Rico eligible for the refundable portion of the child tax
		  credit.
	
	
		1.Refundable child tax credit
			 allowable to residents of Puerto Rico with less than 3 children
			(a)In
			 GeneralParagraph (1) of section 24(d) of the Internal Revenue
			 Code of 1986 (relating to portion of credit refundable) is amended by inserting
			 at the end the following new sentence: For purposes of this paragraph,
			 taxable income shall be computed without regard to section 933..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			(c)Applicability
				(1)In
			 generalAny credit allowable by reason of the amendment made by
			 subsection (a) shall not exceed the applicable percentage of the amount of
			 credit which would otherwise be allowable under section 24(d)(1) of the
			 Internal Revenue Code of 1986 (without regard to this subsection).
				(2)Applicable
			 percentageThe applicable percentage shall be determined as
			 follows:
					
						
							
								In the case of any taxableThe applicable
								
								 year beginning in—percentage
					 is—
								
							
							
								200720
								
								200840
								
								200960
								
								201080
								
								2011 and thereafter100.
								
							
						
					
				
